08/04/2020


             1N THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: PR 06-0544


                                        PR 06-0544


IN RE PETITION OF SONJA L. POSPISIL FOR
REINSTATEMENT TO ACTIVE STATUS IN                                     V
THE BAR OF MONTANA
                                                                      AUG 0 4 2020
                                                                           Gr..
                                                                              :e.r1VN/00(.1
                                                                                      Coun
       Sonja L. Pospisil has petitioned this Court for reinstatementtadtiVestatus in the
State Bar of Montana. Pospisil was placed on inactive status in January 2020 for failing to
comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2019. Attached to the Petition is a letter from the State Bar stating that Pospisil
has now completed all CLE requirements for that reporting year. The Petition states that
Pospisil is not currently subject to disciplinary proceedings and has not committed any acts
or omissions sanctionable under the Rules ofProfessional Conduct while on inactive status.
Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Sonja L. Pospisil for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues,fees, and the state lidense tax to the State Bar of Montana,Pospisil shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this     -7 day of August, 2020.




                                                       LAsvg_05%
2